Citation Nr: 0116695	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in  San Juan, Puerto Rico, which denied the benefit sought on 
appeal.

In the appellant's brief dated April 2001, a claim for total 
disability evaluation based on individual unemployability 
(TDIU) as a result of service connected disabilities was 
raised by the veteran's representative.  The matter of TDIU 
is not properly before the Board at this time, and as such, 
the matter is hereby referred to the RO for appropriate 
action once the claims file is received back at the RO.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Additional action is required prior to appellate disposition.  
It does not appear from the record that the veteran was 
afforded a recent  examination in connection with her claim 
for service connection for a psychiatric disability.  
Further, the June 1998 VA examination did not address all of 
the veteran's service connected disabilities. Thus, an 
examination is necessary to make a determination regarding a 
claim of entitlement to service connection for a psychiatric 
disability secondary to all service connected disabilities. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A).  

With regard to the claim for service connection for a 
cervical spine disability, further development is also 
required.  In June 1999, the veteran was afforded a VA 
examination. However, the examination was limited to the 
veteran's lumbar spine, and the veteran's cervical spine was 
not addressed.  A November 1999 memo from the Rating Board 
Medical Consultant, requested an expert medical opinion 
regarding whether disabilities of the lumbar spine found in 
the June 1999 VA examination were etiologically related to 
her service connected disabilities. A response dated November 
1999, indicates that the veteran's claims file and service 
medical records were reviewed and that it was the examiner's 
opinion the findings were secondary to the service connected 
disability.  No mention was made regarding the veteran's 
cervical spine.  As such, the June 1999 examination is 
inadequate for determining the claim on appeal and thus, the 
veteran should be afforded an orthopedic examination 
addressing her cervical spine.

Further, the RO issued a December 1999 rating decision that 
denied an increased rating for gastritis, hiatal hernia, and 
esophagitis.  In June 2000, the veteran submitted her 
substantive appeal and included a statement regarding her 
stomach condition, which can reasonably be construed as a 
notice of disagreement with the December 1999 denial of an 
increased rating.  In addition, the veteran's representative 
in their brief on appeal also stated that in the veteran's 
substantive appeal she indicated she wished to appeal the 
evaluation for gastritis.  As such, the Board has 
jurisdiction over this issue, pending the issuance of a 
statement of the case to the veteran and receipt of her 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  In addition, in the Statement of the Case, the RO 
denied the veteran's claims on the basis of a failure to 
present well-grounded claims.  However, as stated earlier, 
this standard is no longer applicable, and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for a cervical spine disability 
and a psychiatric disability, are 
included in the claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions.

a. Provide diagnoses of all current 
psychiatric disabilities.

b. For each diagnosed psychiatric 
disability in question (a), state 
a medical opinion as to whether 
it is proximately due to or the 
result of the following service-
connected disabilities: right 
knee patellofemoral syndrome; 
left paravertebral myositis, 
clinical S1 radiculopathy, L5-S1 
degenerative disc disease, 
degenerative joint disease; 
gastritis, hiatal hernia, 
esophagitis; and status post 
medial lateral meniscectomies 
left knee.

4.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions.

a. Provide diagnoses of all current 
cervical spine disabilities.

b. For all diagnosed cervical spine 
disabilities in question (a), 
state a medical opinion as to the 
time of onset of any 
disabilities.

c. For all diagnosed cervical spine 
disabilities in question (a), 
state a medical opinion as to 
whether it is least likely as not 
that the diagnosed cervical spine 
disabilities were incurred in 
service.

d. For all diagnosed cervical spine 
disabilities in question (a), 
state a medical opinion as to 
whether they are proximately due 
to or the result of the veteran's 
service connected right knee 
patellofemoral syndrome and/or 
status post medial lateral 
meniscectomies left knee.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

5.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to an increased rating for 
gastritis, hiatal hernia, and 
esophagitis.  If, and only if, the 
veteran completes her appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

8.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
service connection for a cervical spine 
disability and a secondary service 
connection claim for a psychiatric 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, she should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





